 
CONFIDENTIAL
 
 
CONFIDENTIAL FIRST RENEWAL LICENSE AGREEMENT
 
FOR NINTENDO DS
 
(EEA, AUSTRALIA, AND NEW ZEALAND)
 
THIS FIRST RENEWAL LICENSE AGREEMENT ("Agreement") is entered into between
NINTENDO CO., LTD. ("NINTENDO") at 11-1 Kamitoba Hokotate-cho, Minami-ku, Kyoto,
Japan 601-8501, Attn: General Manager, International Division, International
Business Department (Fax: 81.75.662.9620), and ZOO DIGITAL PUBLISHING LIMITED
("LICENSEE") at Ground Floor, Arundel Court, 177 Arundel Street, Sheffield S1
2NU, U.K.; Attn: Barry Hatch, Managing Director
(b.hatch@zoodigitalpublishing.com). (Contact: Claire Curle -
C.Curle@zoodigitalpublishing.com) (Fax: (44) 114.263.6031). NINTENDO and
LICENSEE agree as follows:
 

1.
RECITALS

 
1.1     NINTENDO designs, develops, manufactures, markets and sells advanced
design, high-quality video game systems, including the Nintendo DS system.
 
1.2     LICENSEE desires use of the highly proprietary programming
specifications, development tools, unique and valuable security technology,
trademarks, copyrights and other valuable intellectual property rights of
NINTENDO, which rights are only available for use under the terms of a license
agreement, to develop, have manufactured, advertise, market and sell video game
software for play on the Nintendo DS system.
 
1.3     NINTENDO is willing to grant a license to LICENSEE on the terms and
conditions set forth in this Agreement.
 
1.4     By a prior agreement between the parties effective May 25, 2005
(hereinafter the "Initial Agreement"), NINTENDO granted to LICENSEE the right to
develop video game software compatible with the DS System, embodying and using
the Licensed Intellectual Properties. The Initial Agreement is due to expire on
May 25, 2008. The parties desire to enter into a renewal agreement (hereinafter
the "Agreement") effective as of the expiration date of the Initial Agreement,
to continue the relationship between the parties without interruption, with the
Agreement consisting of the terms and conditions set forth herein.
 

2.
DEFINITIONS

 
2.1     "Artwork" means the text and design specifications for the Game Card
Label and Printed Materials in the format specified by NINTENDO in the
Guidelines.
 
2.2     "Bulk Goods" means the Game Cards with Game Card Labels affixed.
 
2.3     "Confidential Information" means the information described in Section
8.1.
 
2.4     "Development Tools" means the development kits, programming tools,
emulators and other materials of NINTENDO, or third parties authorized by
NINTENDO, that may be used in the development of Games under this Agreement.
 
2.5     "Effective Date" means the expiration date of the Initial Agreement.
 
2.6     "Finished Product(s)" means the fully assembled Game Card with a Game
Card label, Printed Materials, and packed in a plastic storage case or other
form of protective packaging .
 
2.7     "Game Card(s)" means custom card media specifically manufactured under
the terms of this Agreement for play on the Nintendo DS system, incorporating
semiconductor components in which a Game has been stored.
 
 
PAGE 1 OF 17

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
 
2.8     "Game(s)" means any interactive programs (including source and
object/binary code) developed to be compatible with the Nintendo DS system.
 
2.9     "Guidelines" means the then-current version of the "Nintendo DS
Guidelines"; "Licensee Packaging Guidelines", pertaining to the layout,
trademark usage and requirements of the Game Card label, instruction manual and
Game Card packaging; "Marketing Materials"; "Nintendo DS Development Manual";
"Trademark Guidelines"; "Guidelines on Ethical Content"; "Nintendo DS Software
Submission Requirements", together with other guidelines that NINTENDO may
provide to LICENSEE from time to time. The Guidelines on Ethical Content are
attached as Annex A, and the remainder of the Guidelines have been provided to
LICENSEE independent of this Agreement. The Guidelines may be changed or updated
from time to time without notice, and the versions current from time to time
will be available on request from NINTENDO.
 
2.10   "Independent Contractor" means any individual or entity that is not an
employee of LICENSEE, including any independent programmer, consultant,
contractor, board member or advisor.
 
2.11   "Intellectual Property Rights" means individually, collectively or in any
combination, Proprietary Rights owned, licensed or otherwise held by NINTENDO
that are associated with the development, manufacturing, advertising, marketing
or sale of the Licensed Products, including, without limitation, (a) registered
and unregistered trademarks and trademark applications used in connection with
Games for the Nintendo DS system including "Nintendo™", "Nintendo DS™", and the
"Official Nintendo Seal of Quality™", (b) select trade dress associated with the
Nintendo DS system and licensed Games for play thereon, (c) Proprietary Rights
in the Security Technology incorporated into the Game Cards, (d) rights in the
Development Tools for use in developing the Games, excluding, however, rights to
use, incorporate or duplicate select libraries, protocols and/or sound or
graphic files associated with the Development Tools which belong to any third
party and for which no additional licenses or consents are required,
(e) patents, patent applications, utility models, design registrations, or
copyrights which may be associated with the Game Cards, (f) copyrights in the
Guidelines, and (g) other Proprietary Rights of NINTENDO in the Confidential
Information.
 
2.12   "Licensed Products" means (a) Bulk Goods, and/or (b) Finished Products
after being assembled and packaged with the Printed Materials in accordance with
the Guidelines.
 
2.13   "Marketing Materials" means marketing, advertising or promotional
materials developed by or for LICENSEE (or subject to LICENSEE's approval) that
promote the sale of the Licensed Products, including, but not limited to,
television, radio and on-line advertising, point-of-sale materials (e.g.
posters, counter-cards), package advertising, print media and all audio or video
content other than the Game that is to be included on the Game Card.
 
2.14   "NDA" means the non-disclosure agreement providing for the protection of
Confidential Information related to the Nintendo DS system previously entered
into between NINTENDO and/or NOA and LICENSEE.
 
2.15   "NOA" means NINTENDO's subsidiary, Nintendo of America Inc., of Redmond,
Washington, USA.
 
2.16   "Notice" means any notice permitted or required under this Agreement. All
Notices shall be sufficiently given when (a) personally served or delivered, or
(b) transmitted by facsimile, with an original sent concurrently by mail, or
(c) deposited, carriage prepaid, with a guaranteed air courier service, in each
case addressed as stated herein, or addressed to such other person or address
either party may designate in a Notice, or (d) transmitted by e-mail with an
express written acknowledgement of receipt sent personally by or on behalf of
the recipient (which shall include any automated reply). Notice shall be deemed
effective upon the earlier of actual receipt or two (2) business days after
transmittal, provided, however, any Notice received after the recipient's normal
business hours will be deemed received on the next business day.
 
2.17   "Price Schedule" means the then-current version of NINTENDO's schedule of
purchase prices and minimum order quantities for the Finished Products and the
Bulk Goods. The Price Schedule has been provided to LICENSEE independent of this
Agreement and may be changed or updated from time to time without notice, and
the version current from time to time will be available on request from
NINTENDO.
 
 
PAGE 2 OF 17

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
 
2.18   "Printed Materials" means the Game Card label and title page, user
instruction booklet, poster, warranty card and LICENSEE inserts incorporating
the Artwork, together with a precautions booklet and optional printed materials.
 
2.19   "Proprietary Rights" means any rights or applications for rights to the
extent recognized anywhere in the Territory relating to the Nintendo DS System,
and owned, licensed or otherwise held in patents, patent applications,
trademarks, service marks, copyrights and neighboring rights, semiconductor chip
layouts or masks, trade secrets, utility models, registered design rights,
unregistered design rights, database rights, get up, trade dress, moral rights
and publicity rights, together with all inventions, discoveries, ideas,
know-how, data, information, processes, methods, procedures, formulas, drawings
and designs, computer programs, software source code and object code, and all
amendments, modifications, and improvements thereto for which such patents,
patent applications, trademarks, service marks, copyrights and neighboring
rights, semiconductor chip layouts or masks, trade secrets, utility models,
registered design rights, unregistered design rights, database rights, get up,
trade dress, moral rights or publicity rights may exist or may be sought and
obtained in the future.
 
2.20   "Reverse Engineer(in)" means, without limitation, (a) the x-ray,
electronic scanning or physical or chemical stripping of semiconductor
components, (b) the disassembly, decompilation, decryption or simulation of
object code or executable code, or (c) any other technique designed to extract
source code or facilitate the duplication of a program or product.
 
2.21   "Security Technology" means the highly proprietary security features of
the Nintendo DS system and the Licensed Products to minimize the risk of
unlawful copying and other unauthorized or unsafe usage, including, without
limitation, any security signature, bios, data scrambling, password, hardware
security apparatus, watermark, hologram, encryption, digital rights management
system, copyright management information system, proprietary manufacturing
process or any feature which obstructs piracy, limits unlawful, unsafe, or
unauthorized use, or facilitates or limits compatibility with other hardware,
software, accessories or peripherals with respect to a video game system other
than the Nintendo DS system, or limits distribution outside of the Territory.
 
2.22   "Sole License" means a license under which only the licensor and a single
licensee can utilize the subject matter of the license.
 
2.23   "Term" means three (3) years from the Effective Date.
 
2.24   "Territory" means any and all countries within the European Economic
Area; namely Albania, Austria, Belgium, Bosnia, Bulgaria, Croatia, Cyprus, Czech
Republic, Denmark, Estonia, Finland, France, Germany, Greece, Herzegovina,
Hungary, Iceland, Ireland, Italy, Latvia, Liechtenstein, Lithuania, Luxembourg,
Macedonia, Malta, Montenegro, the Netherlands, Norway, Poland, Portugal,
Romania, Serbia, Slovakia, Slovenia, Spain, Sweden, and the United Kingdom. The
Territory also includes Australia, New Zealand, Russia, Switzerland and Turkey.
NINTENDO may add additional countries to the Territory upon written notice to
LICENSEE.
 
2.25   "TM" means trad
 

3.
GRANT OF LICENSE; LICENSEE RESTRICTIONS

 
3.1     Limited License Grant. For the Term and for the Territory, NINTENDO
grants to LICENSEE a nonexclusive, nontransferable, limited license to use the
Intellectual Property Rights for the purpose of and to the extent necessary, to
develop (or have developed on LICENSEE's behalf) Games for manufacture,
advertising, marketing and sale by LICENSEE as Licensed Products, subject to the
terms and conditions of this Agreement. This license is royalty-free.
 
3.2     LICENSEE Acknowledgement. LICENSEE's use of the Intellectual Property
Rights shall not create any right, title or interest of LICENSEE therein.
LICENSEE is authorized and permitted to develop Games, and have manufactured,
advertise, market and sell Licensed Products, only for play on the Nintendo DS
system and only in accordance with this Agreement. In the event that LICENSEE
challenges NINTENDO's ownership or the validity of the Intellectual Property
Rights, NINTENDO may terminate this Agreement without any notice or procedure.
 
 
PAGE 3 OF 17

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
 
3.3     Restrictions on License Grant. NINTENDO does not guarantee that the
hardware for the Nintendo DS system is distributed throughout the Territory.
Moreover, the present limited license to LICENSEE does not extend to the use of
the Intellectual Property Rights for the following purposes:
 
    (a) grant access to, distribute, transmit or broadcast a Game by electronic
means or by any other means known or hereafter devised, including, without
limitation, by wireless, cable, fiber optic, telephone lines, microwave,
radiowave, computer or other device network, except (a) as a part of wireless
Game play on and among Nintendo DS systems, (b) for the purpose of facilitating
Game development under the terms of this Agreement, or (c) as otherwise approved
in writing by NINTENDO. LICENSEE shall use reasonable security measures,
customary within the high technology industry, to reduce the risk of
unauthorized interception or retransmission of any Game transmission. No right
of retransmission shall attach to any authorized transmission of a Game;
 
    (b) authorize or permit any online activities involving a Game, including,
without limitation, multi-player, peer-to-peer or online play, except as
expressly permitted by NINTENDO in writing;
 
    (c) modify, install or operate a Game on any server or computing device for
the purpose of or resulting in the rental, lease, loan or other grant of remote
access to the Game;
 
    (d) emulate, interoperate, interface or link a Game for operation or use
with any hardware or software platform, accessory, computer language, computer
environment, chip instruction set, consumer electronics device, telephone,
cellphone, PDA, or other device, including for purposes of data interchange,
password usage or interactive video game play, other than a Nintendo DS system,
an application approved by NINTENDO, or the Development Tools;
 
    (e) emulate any past, current or future NINTENDO brand video game system, or
any portion thereof, in software or hardware or any combination thereof;
 
    (f) embed, incorporate, or store a Game in any media or format except the
Game Card format utilized by the Nintendo DS system, except as may be necessary
as a part of the Game development process under this Agreement;
 
    (g) design, implement or undertake any process, procedure, program or act
designed to disable, obstruct, circumvent or otherwise diminish the
effectiveness or operation of the Security Technology;
 
    (h) utilize the Intellectual Property Rights to design or develop any
interactive video game program, except as authorized under this Agreement;
 
    (i) manufacture or reproduce a Game developed under this Agreement, except
through NINTENDO; or
 
    (j) Reverse Engineer or assist in Reverse Engineering all or any part of the
Nintendo DS system, including the hardware, software (embedded or not), the
Development Tools or the Security Technology, except as specifically permitted
under the laws and regulations applicable in the Territory.
 
 
PAGE 4 OF 17

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
 
 
3.4     Development Tools. NINTENDO and NOA may lease, loan or sell Development
Tools, including any improvements made by NINTENDO or NOA from time to time, to
LICENSEE to assist in the development of Games under this Agreement on such
terms as may be agreed between the parties. Ownership and use of any Development
Tools, whether provided by NINTENDO or NOA, prior to or during the Term hereof,
shall be subject to the terms of this Agreement and any separate license or
purchase agreement required by NINTENDO or any third-party licensing the
Development Tools. LICENSEE acknowledges the respective interests of NINTENDO,
and in the case of third-party Development Tools, such third parties, in and to
the Proprietary Rights associated with the Development Tools. LICENSEE's use of
the Development Tools shall not create any right, title or interest of LICENSEE
therein. Any license to LICENSEE to use the Development Tools does not extend
to: (a) use of the Development Tools for any purpose except the design and
development of Games under this Agreement, (b) reproduction or creation of
derivatives of the Development Tools, except in association with the development
of Games under this Agreement, (c) Reverse Engineering of the Development Tools
(except as specifically permitted under the laws and/or regulations applicable
in the Territory), or (d) selling, leasing, assigning, lending, licensing,
encumbering or otherwise transferring the Development Tools. Any tools developed
or derived by LICENSEE as a result of a study of the performance, design or
operation of any NINTENDO Development Tools shall be considered a derivative
work of the Intellectual Property Rights, but may be retained and utilized by
LICENSEE in connection with this Agreement. Unless LICENSEE can demonstrate that
such derivative work has one or more applications that are independent of and
separate from the Intellectual Property Rights ("Independent Applications"), it
shall be deemed to have granted NOA and NINTENDO an indefinite, worldwide,
royalty-free, transferable and Sole License (including the right to sub-license)
to such derivative work. To the extent that LICENSEE can demonstrate one or more
Independent Applications, LICENSEE shall be deemed to have granted to NOA and
NINTENDO a royalty-free and transferable non-exclusive License (including the
right to sub-license) in relation to such Independent Applications for the Term.
Any tools developed or derived by LICENSEE as a result of a study of the
performance, design or operation of any third-party Development Tools shall be
governed by the terms of the license agreement applicable to such Development
Tools. Notwithstanding any referral or information provided or posted regarding
third-party Development Tools, NINTENDO and NOA make no representations or
warranties with regard to any such third-party Development Tools. LICENSEE
acquires and utilizes third-party Development Tools at its own risk.
 
3.5     In-Game Advertising. LICENSEE shall not include advertising or produce
placements for products or services of LICENSEE or third parties, whether in the
Game, as separate content (e.g., a trailer), or in the Printed Materials,
without NINTENDO's prior written consent.
 

4.
SUBMISSION OF GAME AND ARTWORK FOR APPROVAL

 
4.1 Development and Sale of the Games. LICENSEE may develop Games and have
manufactured, advertise, market and sell Licensed Products for play on the
Nintendo DS system only in accordance with this Agreement.
 
4.2 Delivery of Completed Game. Upon completion of a Game, LICENSEE shall
deliver a prototype of the Game to NINTENDO in a format specified in the
Guidelines. Delivery shall be made in accordance with the methods set forth in
the Guidelines. Each submission shall include such other information or
documentation deemed necessary by NINTENDO, including, without limitation, a
complete set of written user instructions, a complete description of any
security holes, backdoors, time bombs, cheats, "Easter eggs" or other hidden
features or characters in the Game and a complete screen text script. NINTENDO
shall promptly evaluate the Game with regard to its technical compatibility with
and error-free operation on the Nintendo DS system. LICENSEE must establish that
the Game and any other content included on the Game Card complies with the
guidelines of the Pan European Game Information System (PEGI), the
Unterhaltungssoftware Selbstkontrolle (USK), the Office of Film and Literature
Classification (OFLC), or any other national or regional game rating system that
NINTENDO may accept, as applicable. LICENSEE shall be responsible for the
submission of the Game to the appropriate national or regional game rating
organization and shall provide NINTENDO with a statement or certificate in
writing from the relevant organization, confirming the rating for the Game.
Where any such game has been rated as being suitable only for players aged 18
and over (or an equivalent rating), LICENSEE must submit a certificate in
writing that confirms the game is rated as no higher than "M" (Mature) by the
Entertainment Software Rating Board (ESRB) of the U.S. In addition, NINTENDO
reserves the right to require LICENSEE to provide NINTENDO with ***
 
*** Confidential treatment requested.
 
 
PAGE 5 OF 17

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
 
4.3     Approval of Completed Game. NINTENDO shall, within a reasonable period
of time after receipt, approve or disapprove each submitted Game. If a Game is
disapproved, NINTENDO shall specify in writing the reasons for such disapproval
and state what corrections or improvements are necessary. After making the
necessary corrections or improvements, LICENSEE shall submit a revised Game to
NINTENDO for approval. NINTENDO shall not unreasonably withhold or delay its
approval of any Game. The approval of a Game by NINTENDO shall not relieve
LICENSEE of its sole responsibility for the development, quality and operation
of the Game or in any way create any warranty for a Game or a Licensed Product
by NINTENDO.
 
4.4     Submission and Approval of Artwork. Prior to submitting a completed Game
to NINTENDO under Section 4.2, LICENSEE shall prepare and submit to NINTENDO all
Artwork for the proposed Licensed Product. Within ten (10) business days of
receipt, NINTENDO shall approve or disapprove the Artwork. If any Artwork is
disapproved, NINTENDO shall specify in writing the reasons for such disapproval
and state what corrections or improvements are necessary. After making the
necessary corrections or improvements, LICENSEE shall submit revised Artwork to
NINTENDO for approval. NINTENDO shall not unreasonably withhold or delay its
approval of any Artwork. The approval of the Artwork by NINTENDO shall not
relieve LICENSEE of its sole responsibility for the development and quality of
the Artwork or in any way create any warranty for the Artwork or any Licensed
Product by NINTENDO. All Artwork must be approved prior to submitting an order
for the Bulk Goods or Finished Products, and LICENSEE shall not produce any
Printed Materials for commercial distribution until such Artwork or Finished
Products has been approved by NINTENDO.
 
4.5     Artwork for Bulk Goods. If LICENSEE intends to submit an order for Bulk
Goods, all Artwork and other materials to be included with the Licensed Product
shall be submitted to NINTENDO in accordance with Section 4.4 herein. No Printed
Materials shall be produced by LICENSEE until such Artwork has been approved by
NINTENDO under Section 4.4 herein.
 

5.
ORDER PROCESS, PURCHASE PRICE, PAYMENT AND DELIVERY

 
5.1     Submission of Orders by LICENSEE. After receipt of NINTENDO's approval
for a Game, LICENSEE may at any time submit written purchase orders to NINTENDO
for any approved Licensed Product title. The purchase order shall specify
whether it is for Finished Products or Bulk Goods. The terms and conditions of
this Agreement shall take precedence over any contrary or additional terms of
such purchase order or any other written documentation or verbal instructions
from LICENSEE. All orders shall be subject to acceptance by NINTENDO or its
designee.
 
5.2     Purchase Price and Minimum Order Quantities. The purchase price and
minimum order quantities for Finished Products and Bulk Goods shall be set forth
in NINTENDO's then current Price Schedule. Unless otherwise specifically
provided for, the purchase price includes the cost of manufacturing the Licensed
Products. No taxes, duties, import fees or other tariffs related to the
development, manufacture, import, marketing or sale of the Licensed Products
except for taxes imposed on NINTENDO's income are included in the purchase price
and all such taxes are the responsibility of LICENSEE. The Price Schedule is
subject to change by NINTENDO at any time without Notice, provided, however,
that any price increase shall be applicable only to purchase orders submitted,
paid for, and accepted by NINTENDO after the date of the price increase.
 
5.3     Payment. Upon placement of an order with NINTENDO, LICENSEE shall pay
the full purchase price to NINTENDO either (a) by tender of an irrevocable
letter of credit in favor of NINTENDO (or its designee) and payable at sight,
issued by a bank acceptable to NINTENDO and confirmed, if requested by NINTENDO,
at LICENSEE's expense, or (b) in cash, by wire transfer to an account designated
by NINTENDO. All letters of credit shall comply with NINTENDO's written
instructions and all associated banking charges shall be for LICENSEE's account.
 
5.4     Delivery of Licensed Products. NINTENDO shall deliver the Finished
Products and Bulk Goods ordered by LICENSEE to LICENSEE FOB Japan, CIP European
Destination or ex-warehouse Grossostheim, per the terms in the Price Schedule.
Also per the Price Schedule, the minimum shipping quantity is ***. Upon mutual
consent of NINTENDO and LICENSEE, orders may be delivered in partial shipments
with a minimum shipment quantity as specified in the Price Schedule. Such orders
shall be delivered only to countries within the Territory. Title to the Licensed
Products shall vest in accordance with the terms of the applicable letter of
credit or, in the absence thereof, per Incoterms 2000.
 
***Confidential treatment requested


 
PAGE 6 OF 17

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
 

6.
MANUFACTURE OF THE LICENSED PRODUCT

 
6.1     Manufacturing. Given NINTENDO's ownership of the valuable Intellectual
Property Rights, NINTENDO shall be the exclusive source for the manufacture of
the Game Cards, and shall control all aspects of the manufacturing process,
including the selection of the locations and specifications for any
manufacturing facilities, determination of materials and processes, appointment
of suppliers and subcontractors, and management of all work-in-progress.
 
6.2     Manufacture of the Licensed Products. Upon acceptance by NINTENDO of a
purchase order from LICENSEE for an approved Licensed Product title and receipt
of payment as provided for under Section 5.3 herein, NINTENDO (through its
suppliers and subcontractors) shall arrange for the manufacture of Finished
Product or Bulk Goods, as specified in LICENSEE's purchase order. In this
regard, LICENSEE shall submit to NINTENDO certain technical information as set
forth in a questionnaire entitled "Software Submission Requirements" which has
been provided to LICENSEE by NINTENDO.
 
6.3     Security Features. The final release version of the Game, Game Cards and
Printed Materials shall include such Security Technology as NINTENDO, in its
sole discretion, deems necessary or appropriate to (a) reduce the risk of
unlawful copying or other unlawful, unsafe or unauthorized uses, (b) protect the
Proprietary Rights of NINTENDO and of LICENSEE, (c) promote consumer confidence,
and (d) increase the quality, reliability or operation of the Nintendo DS
system.
 
6.4     Printed Materials for Bulk Goods. Upon delivery to LICENSEE of Bulk
Goods, LICENSEE shall assemble the Printed Materials and Bulk Goods into the
Licensed Products in accordance with the Guidelines. No other materials, items,
products or packaging may be included or assembled with the Bulk Goods without
NINTENDO's prior written consent. Bulk Goods may be sold or distributed by
LICENSEE only when fully assembled in accordance with the Guidelines.
 
6.5     Sample Printed Materials and Bulk Goods. Within a reasonable period of
time after LICENSEE's assembly of an initial order for Bulk Goods title,
LICENSEE shall provide NINTENDO with (a) one (1) sample of the fully assembled,
Licensed Product, and (b) five (5) samples of the LICENSEE-produced Printed
Materials for such Licensed Product.
 
6.6     Retention of Sample Licensed Products by NINTENDO. NINTENDO may, at its
own expense, manufacture reasonable quantities of the Game Cards or the Licensed
Products, and make a reasonable number of copies of the Printed Materials, not
to exceed fifty (50) copies, to be used for archival purposes, legal proceedings
against infringers of the Intellectual Property Rights, and for other lawful
purposes (but not for resale).
 

7.
MARKETING AND ADVERTISING

 
7.1    Approval of Marketing Materials. LICENSEE represents and warrants that
the Printed Materials and the Marketing Materials shall be of high quality and
comply with (a) the Guidelines, (b) the guidelines of the PEGI, and (c) all
applicable laws, regulations and official codes of practice in those
jurisdictions in the Territory where they will be used or distributed. All
LICENSEE controlled websites featuring the Games shall adopt a privacy policy
that complies with all applicable local laws, regulations and official
guidelines. To protect NINTENDO's valuable Intellectual Property Rights, to
prevent the dilution of NINTENDO's trade marks, and to avoid use of the licensed
Intellectual Property Rights giving rise to any implication of NINTENDO's
sponsorship, association, approval or endorsement where this is not the case,
prior to actual use or distribution, LICENSEE shall submit to NINTENDO for
review samples of all proposed Marketing Materials. NINTENDO shall, within ten
(10) business days of receipt, approve or disapprove the quality of such
samples. If any of the samples are disapproved, NINTENDO shall specify the
reasons for such disapproval and state what corrections and/or improvements are
necessary. After making the necessary corrections and/or improvements, LICENSEE
shall submit revised samples for approval by NINTENDO. No Marketing Materials
shall be used or distributed by LICENSEE without NINTENDO's prior written
approval. NINTENDO shall not unreasonably withhold or delay its approval of any
proposed Marketing Materials.
 
 
PAGE 7 OF 17

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
 
7.2    No Bundling. To protect NINTENDO's valuable Intellectual Property Rights,
to prevent the dilution of NINTENDO's trademarks, and to avoid use of the
licensed Intellectual Property Rights giving rise to any implication of
NINTENDO's sponsorship, association, approval or endorsement where this is not
the case, LICENSEE shall not, without NINTENDO's prior written approval, market
or distribute any Licensed Products that have been bundled with (a) any
peripheral designed for use with the Nintendo DS system that has not been
licensed or approved in writing by NINTENDO, provided that LICENSEE is
responsible for ensuring that any such peripheral shall comply with all
applicable laws and regulations in the Territory, or (b) any other product or
service where NINTENDO's sponsorship, association, approval or endorsement might
be suggested by bundling the products or services.
 
7.3    Warranty and Repair. LICENSEE shall provide the original consumer with a
minimum one hundred eighty (180) day (or such longer minimum period as may be
required by applicable law) limited warranty on all Licensed Products. LICENSEE
shall also provide reasonable product service, including out-of-warranty
service, for all Licensed Products. LICENSEE shall make such warranty and repair
information available to consumers as required by applicable law.
 
7.4    Business Facilities. LICENSEE agrees to develop and maintain sufficient
customer service, either directly or through a third party, to adequately
support the Licensed Products.
 
7.5    No Sales Outside the Territory. LICENSEE represents and warrants that it
shall not market, sell, offer to sell, import or distribute the Licensed
Products outside the Territory, or within the Territory when LICENSEE has actual
or constructive knowledge that a subsequent destination of the Licensed Product
is outside the Territory.
 
7.6    Defects and Recall. In the event of a material programming defect in a
Licensed Product that would, in NINTENDO's reasonable judgment, significantly
impair the ability of a consumer to play the Game, NINTENDO may, after
consultation with LICENSEE, require the LICENSEE to recall the Licensed Product
and undertake suitable repairs or replacements.
 
7.7    NINTENDO Promotional Materials, Publications and Events. With a view to
improving the competitiveness of the video game products consisting of Nintendo
video game systems and services and compatible software published by LICENSEE
and others, at its option and expense, NINTENDO may (a) insert in the Printed
Materials for the Licensed Products promotional materials concerning
publications and promotions for such video game products, (b) utilize screen
shots, Artwork and information regarding the Licensed Products in all
NINTENDO-published or officially licensed magazines, official NINTENDO-sponsored
web-sites, or other advertising, promotional or marketing media that promotes
such video game products, services or programs, and (c) exercise public
performance rights in the Games and use related trademarks and Artwork in
connection with NINTENDO-sponsored contests, tours, conventions, trade shows,
press briefings and similar events that promote such video game products.
 
7.8    Nintendo Gateway System. To promote and increase demand for games on
Nintendo video game systems, NINTENDO licenses a system (the "Nintendo Gateway
System") in various non-coin activated commercial settings such as commercial
airlines, cruise ships, rail systems and hotels, where customers play games on
specially adapted Nintendo video game systems. If NINTENDO identifies a Game for
possible license on the Nintendo Gateway System, the parties agree to conduct
good faith negotiations toward including the Game in the Nintendo Gateway
System.
 

8.
CONFIDENTIAL INFORMATION

 
8.1     Definition. "Confidential Information" means information provided to
LICENSEE by NINTENDO or any third party working with NINTENDO or NOA relating to
the hardware and software for the Nintendo DS system or the Development Tools,
including, but not limited to, (a) all current or future information, know-how,
techniques, methods, tools, emulator hardware or software, software development
specifications, proprietary manufacturing processes and/or trade secrets,
(b) any information on inventions, patents or patent applications, (c) any
business, legal, marketing, pricing or sales data or information, and (d) any
other information or data relating to development, design, operation,
manufacturing, marketing or sales. Confidential Information shall include all
confidential information disclosed, whether in writing, orally, visually, or in
the form of drawings, technical specifications, software, samples, pictures,
models, recordings, or other tangible items which contain or manifest, in any
form, the above listed information. Confidential Information shall not include
(i) data and information that were in the public domain prior to LICENSEE's
receipt of the same hereunder, or that subsequently becomes part of the public
domain by publication or otherwise, except by the wrongful act or omission of
LICENSEE or any third party, (ii) data and information that LICENSEE can
demonstrate, through written records kept in the ordinary course of business,
were in its possession without restriction on use or disclosure, prior to its
receipt of the same hereunder and were not acquired directly or indirectly from
NINTENDO or NOA under an obligation of confidentiality that is still in force,
and (iii) data and information that LICENSEE can show were received by it from a
third party who did not acquire the same directly or indirectly from NINTENDO or
NOA and to whom LICENSEE has no obligation of confidentiality.
 
 
PAGE 8 OF 17

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
 
8.2     Disclosures Required by Law. LICENSEE shall be permitted to disclose
Confidential Information if such disclosure is required by an authorized
governmental or judicial entity, provided that LICENSEE shall notify NINTENDO at
least thirty (30) days prior to such disclosure, or such lesser period as may be
needed to comply with such requirement. LICENSEE shall use its best efforts to
limit the disclosure to the greatest extent possible, consistent with LICENSEE's
legal obligations, and if required by NINTENDO, shall cooperate in the
preparation and entry of appropriate court orders limiting the persons to whom
Confidential Information may be disclosed and the extent of disclosure of such
Confidential Information.
 
8.3     Disclosure and Use. NINTENDO may provide LICENSEE with highly
confidential development information, Guidelines, Development Tools, systems,
specifications and related resources and information constituting and
incorporating the Confidential Information to assist LICENSEE in the development
of Games. LICENSEE agrees to maintain all Confidential Information as strictly
confidential and to use such Confidential Information only in accordance with
this Agreement. LICENSEE shall limit access to the Confidential Information to
LICENSEE's employees having a strict need to know, and shall advise such
individuals of their obligation of confidentiality as provided herein. LICENSEE
shall require each such individual to retain in confidence the Confidential
Information pursuant to a written non-disclosure agreement with LICENSEE.
LICENSEE shall use its best efforts to ensure that individuals who are permitted
hereunder to work with or otherwise have access to Confidential Information
shall not disclose or make any unauthorized use of the Confidential Information.
 
8.4     No Disclosure to Independent Contractors. LICENSEE shall not disclose
the Confidential Information, including without limitation the Guidelines and
Intellectual Property Rights, to any Independent Contractor, nor permit any
Independent Contractor to perform or assist in development work for a Game,
without the prior written consent of NINTENDO. Any Independent Contractor
seeking access to Confidential Information shall be required to enter into a
written non-disclosure agreement with NINTENDO or NOA that is no less
restrictive than the terms of this Section 8, prior to receiving any access to
or disclosure of the Confidential Information from either LICENSEE or NINTENDO.
 
At LICENSEE's option, the written non-disclosure agreement may be with LICENSEE
rather than NINTENDO or NOA, in which case the form and substance of the
non-disclosure agreement must be acceptable to NINTENDO. Also, in such case
LICENSEE shall provide to NINTENDO on a continuing basis a listing of all
Independent Contractors who have received or been granted access to Confidential
Information along with copies of the applicable written non-disclosure
agreements. In addition, LICENSEE shall take all reasonable measures to ensure
that its Independent Contractors fulfill the requirements of the applicable
written non-disclosure agreements.
 
 
PAGE 9 OF 17

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
 
LICENSEE shall use its best efforts to ensure that its employees and Independent
Contractors working with or otherwise having access to Confidential Information
shall not disclose or make unauthorised use of the Confidential Information.
LICENSEE agrees to *** .  
 
8.5     Agreement Confidentiality. LICENSEE agrees that the terms, conditions
and contents of this Agreement shall be treated as Confidential Information. Any
public announcement or press release regarding this Agreement or the release
dates for Games developed by LICENSEE under this Agreement shall be subject to
NINTENDO's prior written approval. The parties may disclose this Agreement
(a) to accountants, banks, financing sources, lawyers, parent companies and
related parties under substantially equivalent confidentiality obligations,
(b) in connection with any formal legal proceeding for the enforcement of this
Agreement, (c) as required by the regulations of the government agencies in the
Territory that regulate publicly-traded securities, provided that all
Confidential Information shall be edited from such disclosures to the maximum
extent allowed by such government agencies, (d) in response to lawful process,
subject to court order limiting the persons to whom Confidential Information may
be disclosed and the extent of disclosure of such Confidential Information,
approved in advance by NINTENDO, and (e) to a third party proposing to enter
into a business transaction with LICENSEE or with NINTENDO, but only to the
extent reasonably necessary for carrying out the proposed transaction and only
under terms of mutual confidentiality.
 
8.6     Notification Obligations. LICENSEE shall promptly notify NINTENDO of the
unauthorized use or disclosure of any Confidential Information by LICENSEE or
any of its employees, or any Independent Contractor or its employees, and shall
promptly act to recover any such information and prevent further breach of the
obligations herein. The obligations of LICENSEE set forth herein are in addition
to and not in lieu of any other legal remedy that may be available to NINTENDO
under this Agreement or applicable law.
 
8.7     Continuing Effect of the NDA. The terms of this Section 8 supplement the
terms of the NDA, which shall remain in effect. In the event of a conflict
between the terms of the NDA and this Agreement, the provisions of this
Agreement shall control.
 

9.
REPRESENTATIONS AND WARRANTIES

 
9.1     LICENSEE's Representations and Warranties. LICENSEE represents and
warrants that:
 
    (a) it is a duly organized and validly existing corporation and has full
authority to enter into this Agreement and to carry out the provisions hereof,
 
    (b) the execution, delivery and performance of this Agreement by LICENSEE
does not conflict with any agreement or understanding to which LICENSEE may be
bound, and
 
    (c) excluding the Intellectual Property Rights, LICENSEE is either (i) the
sole owner of all right, title and interest in and to the trademarks, copyrights
and all other Proprietary Rights incorporated into the Game or the Artwork used
in association with the development, advertising, marketing and sale of the
Licensed Products or the Marketing Materials, or (ii) the holder of such rights,
including trademarks, copyrights and all other Proprietary Rights which belong
to any third party but have been licensed from such third party or an agent or
licensee of a third party such as a collecting society, by LICENSEE, as are
necessary for the development, advertising, marketing or sale of the Licensed
Products and the Marketing Materials under this Agreement.
 
9.2     NINTENDO's Representations and Warranties. NINTENDO represents and
warrants that:
 
    (a) it is a duly organized and validly existing corporation and has full
authority to enter into this Agreement and to carry out the provisions hereof,
and
 
***Confidential treatment requested
 
 
PAGE 10 OF 17

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
 
    (b) the execution, delivery and performance of this Agreement by NINTENDO
does not conflict with any agreement or understanding to which NINTENDO may be
bound.
 
9.3     INTELLECTUAL PROPERTY RIGHTS DISCLAIMER BY NINTENDO. NINTENDO (ON ITS
OWN BEHALF AND ON BEHALF OF ITS AFFILIATES, SUBSIDIARIES, LICENSORS, SUPPLIERS
AND SUBCONTRACTORS), EXPRESSLY DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES
CONCERNING THE SCOPE OR VALIDITY OF THE INTELLECTUAL PROPERTY RIGHTS. NINTENDO
(ON ITS OWN BEHALF AND ON BEHALF OF ITS AFFILIATES, SUBSIDIARIES, LICENSORS,
SUPPLIERS AND SUBCONTRACTORS), EXPRESSLY DISCLAIMS WARRANTY THAT THE DESIGN,
DEVELOPMENT, ADVERTISING, MARKETING OR SALE OF THE LICENSED PRODUCTS OR THE USE
OF THE INTELLECTUAL PROPERTY RIGHTS BY LICENSEE WILL NOT INFRINGE UPON ANY
PATENT, COPYRIGHT, TRADEMARK OR OTHER PROPRIETARY RIGHTS OF A THIRD PARTY. TO
THE MAXIMUM EXTENT LEGALLY PERMISSIBLE, ANY WARRANTY, CONDITION OR TERM THAT MAY
BE PROVIDED IN ANY APPLICABLE PROVISION OF ANY LAW OR REGULATION IN THE
TERRITORY GOVERNING COMMERCIAL ACTIVITY, OR ANY OTHER COMPARABLE LAW OR
REGULATION IS EXPRESSLY DISCLAIMED. LICENSEE HEREBY ASSUMES THE RISK OF
INFRINGEMENT.
 
9.4     GENERAL DISCLAIMER BY NINTENDO. NINTENDO (ON ITS OWN BEHALF AND ON
BEHALF OF ITS AFFILIATES, SUBSIDIARIES, LICENSORS, SUPPLIERS AND SUBCONTRACTORS)
EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES WITH RESPECT TO THE LICENSED
PRODUCTS, INCLUDING, WITHOUT LIMITATION, THE SECURITY TECHNOLOGY. LICENSEE
PURCHASES AND ACCEPTS ALL LICENSED PRODUCTS ON AN "AS IS" AND "WHERE IS" BASIS.
NINTENDO (ON ITS OWN BEHALF AND ON BEHALF OF ITS AFFILIATES, SUBSIDIARIES,
LICENSORS, SUPPLIERS AND SUBCONTRACTORS) EXPRESSLY DISCLAIMS ALL WARRANTIES,
CONDITIONS OR OTHER TERMS OF ANY KIND UNDER THE APPLICABLE LAWS OF ANY COUNTRY,
EXPRESS OR IMPLIED, INCLUDING IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS
FOR A GENERAL OR PARTICULAR PURPOSE.
 
9.5     LIMITATION OF LIABILITY. TO THE MAXIMUM EXTENT PERMITTED BY LAW, NEITHER
NINTENDO NOR ITS SUBSIDIARIES, AFFILIATES, LICENSORS, SUBCONTRACTORS OR
SUPPLIERS SHALL BE LIABLE FOR LOSS OF PROFITS, OR FOR ANY SPECIAL, PUNITIVE,
INCIDENTAL OR CONSEQUENTIAL DAMAGES OF LICENSEE OR ITS CUSTOMERS ARISING OUT OF
OR RELATED TO THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE BREACH OF THIS
AGREEMENT BY NINTENDO, THE MANUFACTURE OF THE LICENSED PRODUCTS OR THE USE OF
THE LICENSED PRODUCTS ON ANY NINTENDO VIDEO GAME SYSTEM BY LICENSEE OR BY ANY
END USER.
 

10.
INDEMNIFICATION

 
10.1   Claim. "Claim" means any and all third-party claims, demands, actions,
suits, proceedings, losses, liabilities, damages, expenses and costs, including,
without limitation, reasonable attorneys' fees and costs, and any expenses
incurred in the settlement or avoidance of any such claim. "Claim" shall
specifically include civil, criminal, and regulatory matters, and those brought
by any third party (including governmental authorities or agencies) under any
national, subnational, or multinational law or regulation, or the rules of any
self-regulatory body (e.g., PEGI).
 
10.2   LICENSEE's Indemnification. LICENSEE shall indemnify and hold harmless
NINTENDO (and any of its affiliates, subsidiaries, licensors, suppliers,
officers, directors, employees or agents) from any Claims which are alleged to
result from or be in connection with:
 
    (a) a breach by LICENSEE of any of the provisions in this Agreement,
 
    (b) any infringement of a third party's Proprietary Rights as a result of
the design, development, advertising, marketing, sale or use of any aspect of
the Licensed Products or the Marketing Materials,
 
 
PAGE 11 OF 17

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
 
    (c) a defect, failure to warn, bodily injury (including death) or other
personal or property damage arising out of, or in connection with, the design,
development, advertising, marketing, sale or use of any aspect of the Licensed
Products, and
 
    (d) the design, development, advertising, marketing, sale or use of any
aspect of the Licensed Products or the Marketing Materials.
 
NINTENDO and LICENSEE shall give prompt Notice to the other of any Claim which
is or which may be subject to indemnification under this Section 10. With
respect to such Claim, LICENSEE, as indemnitor, shall have the right to select
counsel and to control the defense and/or settlement thereof. NINTENDO may, at
its own expense, participate in such action or proceeding with counsel of its
own choice. LICENSEE shall not enter into any settlement of any Claim in which
(i) NINTENDO has been named as a party, or (ii) Intellectual Property Rights
have been asserted without NINTENDO's prior written consent. NINTENDO shall
provide reasonable assistance to LICENSEE in its defense of any Claim.
 
10.3   LICENSEE's Insurance. LICENSEE shall, at its own expense, obtain a
comprehensive policy of general liability insurance (including coverage for
advertising injury and product liability Claims) from an insurance company rated
at least B+ by A.M. Best or a comparable rating by another recognized insurance
rating organization. Such policy of insurance shall be in an amount of not less
than the equivalent of *** on a per-occurrence basis and shall provide for
adequate protection against any Claims. Such policy shall name NINTENDO as an
additional insured and shall specify that it may not be canceled without thirty
(30) days' prior written Notice to NINTENDO. A Certificate of Insurance shall be
provided to NINTENDO not later than the date of the initial order of Licensed
Products under this Agreement or within thirty (30) days of the Effective Date
of this Agreement, whatever date occurs later. If LICENSEE fails to provide
NINTENDO with such Certificate of Insurance or fails to maintain such insurance
at any time during the Term and for a period of two (2) years thereafter,
NINTENDO, in its sole discretion may: (a) terminate this Agreement in accordance
with Section 13.2 herein; and/or (b) secure comparable insurance, at LICENSEE's
expense, for the sole benefit and protection of NINTENDO.
 
10.4   Suspension of Production. In the event NINTENDO deems itself at risk with
respect to any Claim under this Section 10, NINTENDO may, at its sole option,
suspend production, delivery or order acceptance for any Licensed Products, in
whole or in part, pending resolution of such Claim.
 
11. PROTECTION OF PROPRIETARY RIGHTS
 
11.1   Joint Actions Against Infringers. LICENSEE and NINTENDO may agree to
jointly pursue cases of infringement involving the Licensed Products, as such
Licensed Products will contain Proprietary Rights owned by each of them. Unless
the parties otherwise agree, or unless the recovery is expressly allocated
between them by the court, in the event of such an action, any recovery shall be
used first to reimburse LICENSEE and NINTENDO for their respective reasonable
attorneys' fees and costs, pro rata, and any remaining recovery shall be
distributed to LICENSEE and NINTENDO, pro rata, based upon the fees and costs
incurred in bringing such action.
 
11.2   Actions by LICENSEE. LICENSEE, without the consent of NINTENDO and to the
extent permitted by law, may bring any action or proceeding relating to an
infringement or potential infringement of LICENSEE's Proprietary Rights in the
Licensed Products. LICENSEE shall make reasonable good-faith efforts to inform
NINTENDO of such actions in a timely manner. LICENSEE will have the right to
retain all proceeds it may derive from any recovery in connection with such
actions.
 
11.3   Actions by NINTENDO. NINTENDO, without the consent of LICENSEE, may bring
any action or proceeding relating to an infringement or potential infringement
of NINTENDO's Intellectual Property Rights in the Licensed Products. NINTENDO
shall, in a timely manner, make reasonable good-faith efforts to inform LICENSEE
of such actions likely to affect LICENSEE's rights. NINTENDO will have the right
to retain all proceeds it may derive from any recovery in connection with such
actions.
 
***Confidential treatment requested.
 
 
PAGE 12 OF 17

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
 

12.
ASSIGNMENT

 
12.1   Definition. "Assignment" means every type and form of assignment,
transfer, sale, sublicense, delegation, encumbrance, pledge and/or hypothecation
of LICENSEE's rights or obligations under this Agreement, including, but not
limited to, (a) a voluntary assignment, transfer, sale, sublicense, delegation,
encumbrance, pledge and/or hypothecation by LICENSEE of all or any portion of
its rights or obligations under this Agreement, (b) the assignment, transfer,
sale, sublicense, delegation, encumbrance, pledge and/or hypothecation of all or
any portion of LICENSEE's rights or obligations under this Agreement to or by
LICENSEE's trustee in bankruptcy, receiver, or other individual or entity
appointed to control or direct the business and affairs of LICENSEE, (c) an
involuntary assignment, transfer, sale, sublicense, delegation, encumbrance,
pledge or hypothecation of all or a portion of LICENSEE's rights or obligations
under this Agreement, including but not limited to a foreclosure by a third
party upon assets of LICENSEE, (d) the merger or consolidation of LICENSEE if
LICENSEE is a corporation, and (e) any other means or method whereby rights or
obligations of LICENSEE under this Agreement are sold, assigned or transferred
to another individual or entity for any reason. Assignment also includes the
sale, assignment, transfer or other event affecting a change in the controlling
interest of LICENSEE, whether by sale, transfer or assignment of shares in
LICENSEE, or by sale, transfer or assignment of partnership interests in
LICENSEE, or otherwise.
 
12.2   No Assignment by LICENSEE. This Agreement and the subject matter hereof
are personal to LICENSEE. No Assignment of LICENSEE's rights or obligations
hereunder shall be valid or effective without NINTENDO's prior written consent,
which consent may be withheld by NINTENDO for any reason whatsoever in its sole
discretion. In the event of an attempted Assignment in violation of this
provision, NINTENDO shall have the right at any time, at its sole option, to
immediately terminate this Agreement. Upon such termination, NINTENDO shall have
no further obligation under this Agreement to LICENSEE or to LICENSEE's intended
or purported assignee.
 
12.3   Proposed Assignment. Prior to any proposed Assignment of this Agreement,
LICENSEE shall give NINTENDO not less than thirty (30) days prior written Notice
thereof, which Notice shall disclose the name of the proposed assignee, the
proposed effective date of the proposed Assignment and the nature and extent of
the rights and obligations that LICENSEE proposes to assign. NINTENDO may, in
its sole discretion, approve or disapprove such proposed Assignment. Unless
written consent is given by NINTENDO to a proposed Assignment, any attempted or
purported Assignment shall be deemed disapproved and NINTENDO shall have the
unqualified right, in its sole discretion, to terminate this Agreement at any
time. Upon termination, NINTENDO shall have no further obligation under this
Agreement to LICENSEE or to LICENSEE's intended or purported assignee.
 
12.4   LICENSEE's Obligation of Non-Disclosure. LICENSEE shall not (a) disclose
NINTENDO's Confidential Information to any proposed assignee of LICENSEE, or
(b) permit access to NINTENDO's Confidential Information by any proposed
assignee or other third party, without the prior written consent of NINTENDO to
such disclosure.
 

13.
TERM AND TERMINATION

 
13.1   Term. This Agreement shall commence on the Effective Date and continue
for the Term, unless earlier terminated as provided for herein.
 
13.2   Default or Breach. In the event that either party is in default or
commits a material breach of this Agreement which is not cured within thirty
(30) days after Notice thereof, then this Agreement shall automatically
terminate on the date specified in such Notice.
 
 
PAGE 13 OF 17

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
 
13.3   Bankruptcy. At NINTENDO's option, this Agreement may be terminated
immediately and without Notice in the event that LICENSEE (a) makes an
assignment for the benefit of creditors, (b) becomes insolvent, (c) files a
voluntary petition for bankruptcy, (d) acquiesces to any involuntary bankruptcy
petition, (e) is adjudicated as a bankrupt, or (f) ceases to do business.
 
13.4   Termination Other Than by Breach. Upon (a) the expiration of this
Agreement, (b) its termination other than by LICENSEE's breach, or
(c) termination of this Agreement by NINTENDO after one hundred twenty days
(120) Notice to LICENSEE in the event NINTENDO reasonably believes that LICENSEE
has developed, marketed, or sold a product that infringes any intellectual
property rights of NINTENDO anywhere in the world (provided that if the parties
are able to resolve such alleged infringement within such 120-day period, such
termination shall not take effect), LICENSEE shall have a period of *** days to
sell any unsold Licensed Products. All Licensed Products in LICENSEE's control
following the expiration of such sell-off period shall be destroyed by LICENSEE
within ten (10) days and proof of such destruction (certified by an officer of
LICENSEE) shall be provided to NINTENDO.
 
13.5   Termination by LICENSEE's Breach. If this Agreement is terminated by
NINTENDO as a result of a breach of its terms and conditions by LICENSEE,
LICENSEE shall immediately cease all distribution, advertising, marketing or
sale of any Licensed Products. All Licensed Products in LICENSEE's control as of
the date of such termination shall be destroyed by LICENSEE within ten (10) days
and Notice of such destruction (with proof certified by an officer of LICENSEE)
shall be delivered to NINTENDO.
 
13.6   Breach of NDA or Other NINTENDO License Agreements. At NINTENDO's option,
any breach by LICENSEE of (a) the NDA, or (b) any other license agreement
between NINTENDO and LICENSEE relating to the development of games for any
Nintendo video game system, which breach is not cured within the time period for
cure allowed under the applicable agreement, (and which shall give NINTENDO
reasonable cause to believe that it needs to terminate this Agreement so as to
protect its legitimate business interests), shall be considered a material
breach of this Agreement, entitling NINTENDO to terminate this Agreement in
accordance with Section 13.5 herein.
 
13.7   No Further Use of the Intellectual Property Rights. Upon expiration or
termination of this Agreement, LICENSEE shall cease all use of the Intellectual
Property Rights for any purpose, except as may be required in connection with
the sale of the Licensed Products authorized under Section 13.4 herein. LICENSEE
shall, within thirty (30) days of expiration or termination, (a) return to
NINTENDO all Development Tools provided to LICENSEE by NINTENDO, and (b) return
to NINTENDO or destroy any and all copies of materials constituting, relating
to, or disclosing any Confidential Information, including but not limited to
Guidelines, writings, drawings, models, data and tools whether in LICENSEE's
possession or in the possession of any past or present employee, agent or
Independent Contractor who received the information through LICENSEE. Proof of
such return or destruction shall be certified by an officer of LICENSEE and
promptly provided to NINTENDO.
 
13.8   Termination by NINTENDO's Breach. If this Agreement is terminated by
LICENSEE as a result of a breach of its terms or conditions by NINTENDO,
LICENSEE may continue to sell the Licensed Products in the Territory until the
expiration of the Term, at which time the provisions of Section 13.4 shall
apply.
 

14.
GENERAL PROVISIONS

 
14.1   Compliance with Applicable Laws and Regulations. LICENSEE shall at all
times comply with applicable laws, regulations and orders in the countries of
the Territory relating to or in any way affecting this Agreement and LICENSEE's
performance under this Agreement, including, without limitation, the export laws
and regulations of any country with jurisdiction over the Intellectual Property
Rights, Licensed Products, Development Tools and/or either party. LICENSEE shall
not market, distribute, or sell the Game and/or Game Cards in any country in the
Territory in which such marketing, distribution or sale would violate any
applicable laws, regulations or orders of such country.
 
***Confidential treatment requested
 
 
PAGE 14 OF 17

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
 
14.2   Force Majeure. Neither party shall be liable for any breach of this
Agreement occasioned by any cause beyond the reasonable control of such party,
including governmental action, war, terrorism, riot or civil commotion, fire,
natural disaster, labor disputes, restraints affecting shipping or credit, delay
of carriers, inadequate supply of suitable materials or any other cause that
could not with reasonable diligence be controlled or prevented by the parties.
In the event of material shortages, including shortages of materials or
production facilities necessary for production of the Licensed Products,
NINTENDO reserves the right to allocate such resources among itself and its
licensees.
 
14.3   Records and Audit. During the Term and for a period of two (2) years
thereafter, LICENSEE agrees to keep accurate, complete and detailed records
relating to the use of the Confidential Information, the Development Tools and
the Intellectual Property Rights. Upon reasonable Notice to LICENSEE, NINTENDO
may, at its expense, arrange for a third party audit of LICENSEE's records,
reports and other information related to LICENSEE's compliance with this
Agreement; provided, however, that NINTENDO shall not, during the course of the
audit, access LICENSEE's source code, development plans, marketing plans,
internal business plans or other items deemed confidential by LICENSEE, except
to the extent such materials incorporate, disclose or reference NINTENDO's
Confidential Information or Intellectual Property Rights.
 
14.4   Waiver, Severability, Integration, and Amendment. The failure of a party
to enforce any provision of this Agreement shall not be construed to be a waiver
of such provision or of the right of such party to thereafter enforce such
provision. In the event that any term, clause or provision of this Agreement
shall be construed to be or adjudged invalid, void or unenforceable, such term,
clause or provision shall be construed as severed from this Agreement, and the
remaining terms, clauses and provisions shall remain in effect. Together with
the NDA, this Agreement constitutes the entire agreement between the parties
relating to the subject matter hereof. All prior negotiations, representations,
agreements and understandings are merged into, extinguished by and completely
expressed by this Agreement and the NDA. Any amendment to this Agreement shall
be in writing, signed by both parties.
 
14.5   Survival. In addition to those rights specified elsewhere in this
Agreement, the rights and obligations set forth in Sections 3, 8, 9, 10, 11,
13.4, 13.7, 13.8 and 14 shall survive any expiration or termination of this
Agreement to the degree necessary to permit their complete fulfilment or
discharge.
 
14.6   Governing Law and Venue. This Agreement shall be governed by the laws of
Japan, without regard to its conflict of laws principles. Any legal action
(including judicial and administrative proceedings) with respect to any matter
arising under or growing out of this Agreement, shall be brought in the Kyoto
District Court. Each party hereby consents to the jurisdiction and venue of such
courts for such purposes.
 
14.7   Injunctive Relief. LICENSEE acknowledges that in the event of its breach
of this Agreement, no adequate remedy at law may be available to NINTENDO and
that NINTENDO shall be entitled to seek injunctive or other similar available
relief in addition to any additional relief available to NINTENDO.
 
14.8   Attorneys' Fees. In the event it is necessary for either party to this
Agreement to undertake legal action to enforce or defend any action arising out
of or relating to this Agreement, the prevailing party in such action shall be
entitled to recover from the other party all reasonable attorneys' fees, costs
and expenses relating to such legal action or any appeal therefrom.
 
14.9   Expansion of Rights. NINTENDO may expand the rights granted to LICENSEE
under this Agreement by providing written notice of such expansion of rights to
LICENSEE and without having to enter into a written addendum to the present
Agreement with LICENSEE.
 
14.10 Delegation of Duties. NINTENDO, at its option, may delegate its duties
under the present Agreement to a wholly owned subsidiary. To the extent
necessary for the parties to carry out their duties under this Agreement,
NINTENDO shall provide notice to LICENSEE of any such delegation, including to
whom at NINTENDO's wholly owned subsidiary communications from LICENSEE under
this Agreement may be directed. Also in the event of a delegation by NINTENDO,
the provisions of this Agreement shall continue to govern the relationship
between NINTENDO and LICENSEE and shall govern the relationship between
NINTENDO's subsidiary and LICENSEE, subject to any amendments or modifications
to this Agreement which such subsidiary and LICENSEE may agree to in their
relationship. NINTENDO shall remain obligated under the present Agreement for
the performance of NINTENDO's duties by NINTENDO's subsidiary.
 
 
PAGE 15 OF 17

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
 
14.11 Counterparts and Signature by Facsimile. This Agreement may be signed in
counterparts, which shall together constitute a complete Agreement. A signature
transmitted by facsimile or electronically via computer network shall be
considered an original for purposes of this Agreement.
 
 
IN WITNESS WHEREOF, the parties have entered into this Agreement on the dates
set forth below.


NINTENDO:
LICENSEE:
   
NINTENDO CO., LTD.
ZOO DIGITAL PUBLISHING LTD.
       
By:                           
By:                           
   
Name:                          
Name:                          
   
Title:                        
Title:                        
   
Date:                        
Date:                        



 
Enclosure:
 
Annex A - Guidelines on Ethical Content
 
 
PAGE 16 OF 17

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
 
Annex A
 
Guidelines on Ethical Content
 
 
The following Guidelines on Ethical Content are presented for assistance in the
development of Games by defining the types of the theme inconsistent with
NINTENDO's corporate philosophy. Exceptions may be made when necessary to
maintain the integrity of the Game or the Game's theme. Games shall not:
 

(a)
contain sexually explicit content including but not limited to nudity, rape,
sexual intercourse and sexual touching; for instance, NINTENDO does not allow
bare-breasted women in Games, however, mild displays of affection such as
kissing or hugging are acceptable;

 

(b)
contain language or depictions which specifically denigrate members of any race,
gender, ethnicity, religion or political group;

 

(c)
depict gratuitous or excessive blood or violence. NINTENDO does not permit
depictions of animal cruelty or torture;

 

(d)
depict verbal or physical spousal or child abuse;

 

(e)
permit racial, gender, ethnic, religious or political stereotypes; for example,
religious symbols such as crosses will be acceptable when fitting into the theme
of the Game and not promoting a specific religious denomination;

 

(f)
use profanity, obscenity or incorporate language or gestures that are offensive
by prevailing public standards and tastes; and

 

(g)
promote the use of illegal drugs, smoking materials, tobacco and/or alcohol; for
example NINTENDO does not allow gratuitous beer or cigarette advertisement
anywhere in a Game; however, Sherlock Holmes smoking a pipe would be acceptable
as it fits the theme of the Game.

 


 
PAGE 17 OF 17

--------------------------------------------------------------------------------

 
 